Citation Nr: 1002581	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  08-22 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
prostate disorder.

2. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
disorder of the nervous system.  

3. Entitlement to service connection for a disorder of the 
bilateral lower extremities.

4. Entitlement to service connection for a disorder of the 
bilateral upper extremities.

5. Entitlement to service connection for a disorder of the 
bilateral shoulders.

6. Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1944 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

In December 2009, the Veteran testified at a hearing before 
the undersigned, via videoconference.  A transcript of the 
hearing is associated with the claims file.

The Board observes that on a VA Form 9 submitted by the 
Veteran and in his hearing testimony, the Veteran raised a 
claim of entitlement to service connection for erectile 
dysfunction.  This claim has not been adjudicated by the RO 
and is, therefore, REFERRED for appropriate action.

Additionally, the Board notes that the Veteran filed a timely 
appeal with respect to a denial of service connection for 
posttraumatic stress disorder.  However, in a September 2006 
rating decision, the RO granted service connection for this 
disability.  Therefore, this issue is no longer before the 
Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Although cognizant of the delay that will result, the Board 
finds that a remand is required in this case so that VA may 
comply with its duty to assist in obtaining records.  
Specifically, the Board notes that there are VA treatment 
records that must be obtained prior to further adjudication 
of the claims in VA treatment records  from 2006 and 2007 are 
references to a Microwave TURP (Transurethral reduction of 
the prostate) having been performed approximately five years 
prior.  The Veteran testified that his prostate surgery was 
performed at the Ardmore facility, which is part of the 
Oklahoma City VA Medical Center.  However, although records 
from Oklahoma City dated from October 2002 to June 2009 are 
in the claims folder, no records of his surgery are in the 
file.  Accordingly, the Board concludes that there are 
outstanding, relevant VA treatment records from the Oklahoma 
VA Medical Center that must be obtained.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) (records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file).

Moreover, the Board observes that, at his hearing, the 
Veteran testified that he had received treatment at both the 
Bonham and Oklahoma City VA facilities.  However, only 
treatment records from Oklahoma City are in the file, and the 
Board notes that, in the first VA treatment record in the 
file, dated in October 2002, the provider documented that the 
Veteran had been seen at Bonham, but wanted to now pursue 
treatment in Oklahoma City.  Thus, all VA treatment records 
for the Veteran must be obtained from the Bonham VA facility.  
Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Obtain all VA treatment records for the 
Veteran from the Bonham VA facility, 
i.e., the Sam Rayburn VA Medical Center 
in Bonham, Texas.

2.	Obtain all additional available records 
from the Oklahoma City VA Medical 
Center and its subordinate facilities, 
to include record of the Veteran's 
prostate procedure at the Ardmore 
clinic. 

3.	All requests and responses, positive 
and negative, with regard to the above 
actions should be associated with the 
claims file. 

4.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claims should be readjudicated, to 
include all evidence received since the 
July 2008 statement of the case.  If 
any claim remains denied, the Veteran 
and his representative should be issued 
a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



